EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Ims on February 14, 2022.

The application has been amended as follows: 

1. (Currently Amended) A method of encoding based on free viewpoint, comprising: 
generating a planar splicing image and splice information based on multiple single-viewpoint videos at a server side; 
generating a planar splicing video based on the planar splicing image; generating a camera side information of the planar splicing video based on the multiple single-viewpoint videos; and 
encoding the planar splicing video, the splice information and the camera side information of the planar splicing video to generate a planar splicing video bit stream; 
splicing images collected at the same moment in the multiple single-viewpoint videos in a form of a splicing matrix to generate a first temporary spliced image; 
splicing depth images corresponding to the images collected at the same moment in the multiple single-viewpoint videos in  of the splicing matrix to generate a second temporary spliced image;
splicing the first temporary spliced image and the second temporary spliced image according to a preset splicing manner to generate a planar splicing image.

Claim 13. Cancelled.
Reasons for Allowance

Claims 1, 3-9 and 14 are allowed.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 7, 707 has a typographical error “asynthesizing unit.”  The applicant’s representative agreed to correct the Figure, 707 to state --synthesizing unit--.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        

February 14, 2022